UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MOM’S, INCORPORATED; JOHN ROBERT         
COLAPRETE; THEODORE MAZUR BONK;
EDY MILLER; __________, a minor
who sues by Edy Miller, her parent
and next friend; __________, a
minor who sues by Edy Miller, his
parent and next friend; RICHARD
SCOTT MILLER,
                 Plaintiffs-Appellees,
                  v.
CAROL E. WILLMAN, individually and
as Special Agent for the Internal
Revenue Service,
               Defendant-Appellant,
                 and                        No. 99-2024

CHERYL L. KAST, individually and as
Group Manager for the Internal
Revenue Service; JUDITH WEBER;
CLYDE SANTANA; BOB DUNFORD;
CITY OF VIRGINIA BEACH; CITY OF
NORFOLK; UNKNOWN FEDERAL
AGENTS; UNKNOWN STATE AGENTS;
UNKNOWN CITY OF VIRGINIA BEACH
AGENTS; UNKNOWN CITY OF NORFOLK
AGENTS; UNITED STATES OF AMERICA;
JOHN C. MCDOUGAL; ROBERT E.
BURGESS; ARLENE T. CAMPSEN;
TIMOTHY DARUK; MICHAEL E.
DUNLOW; DONNA L. EASON;
                                         
2                      MOM’S, INC. v. WILLMAN


GEORGE OVERSTREET; JOHN BRINK;           
DAVE ALTMAN; DARYL WARE; JAMES
EDWARDS; ROGER WARREN; DAVID
HUFF; CRAIG CARMEN; JOYCE SUTTON;
LEON COLEMAN; DAVID LIBENGOOD;
BOBBY BASS,                              
                      Defendants,


LESLIE LILLEY,
                             Movant.
                                         
MOM’S, INCORPORATED; JOHN ROBERT         
COLAPRETE; THEODORE MAZUR BONK;
EDY MILLER; __________, a minor
who sues by Edy Miller, her parent
and next friend; __________, a
minor who sues by Edy Miller, his
parent and next friend; RICHARD
SCOTT MILLER,
                 Plaintiffs-Appellees,
                  v.                           No. 99-2025

CLYDE SANTANA, individually and as
Special Agent for the Department of
Alcoholic Beverage Control of
Virginia, Virginia Beach, Virginia;
DAVE ALTMAN, individually and as
Special Agent for the Department of
Alcoholic Beverage Control of
Virginia, Virginia Beach, Virginia;
                                         
                       MOM’S, INC. v. WILLMAN   3


BRENDA KAY DUNFORD,                    
Administratrix of the Estate of Bob
Dunford,
              Defendants-Appellants,
                 and
CHERYL L. KAST, individually and as
Group Manager for the Internal
Revenue Service; CAROL E.
WILLMAN, individually and as
Special Agent for the Internal
Revenue Service; JUDITH WEBER;
CITY OF VIRGINIA BEACH; CITY OF
NORFOLK; UNKNOWN FEDERAL
AGENTS; UNKNOWN STATE AGENTS;
UNKNOWN CITY OF VIRGINIA BEACH
AGENTS; UNKNOWN CITY OF NORFOLK        
AGENTS; UNITED STATES OF AMERICA;
JOHN C. MCDOUGAL; ROBERT E.
BURGESS; ARLENE T. CAMPSEN;
TIMOTHY DARUK; MICHAEL E.
DUNLOW; DONNA L. EASON; GEORGE
OVERSTREET; JOHN BRINK; DARYL
WARE; JAMES EDWARDS; ROGER
WARREN; DAVID HUFF; CRAIG
CARMEN; JOYCE SUTTON; LEON
COLEMAN; DAVID LIBENGOOD; BOBBY
BASS,
                         Defendants,


LESLIE LILLEY,
                            Movant.
                                       
4                      MOM’S, INC. v. WILLMAN



MOM’S, INCORPORATED; JOHN ROBERT         
COLAPRETE; THEODORE MAZUR BONK;
EDY MILLER; __________, a minor
who sues by Edy Miller, her parent
and next friend; __________, a
minor who sues by Edy Miller, his
parent and next friend; RICHARD
SCOTT MILLER,
                 Plaintiffs-Appellees,
                  v.
BRENDA KAY DUNFORD,
Administratrix of the Estate of Bob
Dunford,
               Defendant-Appellant,
                 and                           No. 00-1219

CHERYL L. KAST, individually and as
Group Manager for the Internal
Revenue Service; JUDITH WEBER;
CLYDE SANTANA; CITY OF VIRGINIA
BEACH; CITY OF NORFOLK; UNKNOWN
FEDERAL AGENTS; UNKNOWN STATE
AGENTS; UNKNOWN CITY OF VIRGINIA
BEACH AGENTS; UNKNOWN CITY OF
NORFOLK AGENTS; UNITED STATES OF
AMERICA; JOHN C. MCDOUGAL;
ROBERT E. BURGESS; ARLENE T.
CAMPSEN; TIMOTHY DARUK; MICHAEL
E. DUNLOW; DONNA L. EASON;
GEORGE OVERSTREET; JOHN BRINK;
                                         
                       MOM’S, INC. v. WILLMAN                 5


DAVE ALTMAN; DARYL WARE; JAMES            
EDWARDS; ROGER WARREN; DAVID
HUFF; CRAIG CARMEN; JOYCE SUTTON;
LEON COLEMAN; DAVID LIBENGOOD;
BOBBY BASS,
                      Defendants,         

LESLIE LILLEY,
                             Movant.
                                          
MOM’S, INCORPORATED; JOHN ROBERT          
COLAPRETE; EDY MILLER;
__________, a minor who sues by
Edy Miller, her parent and next
friend; __________, a minor who
sues by Edy Miller, his parent and
next friend; RICHARD SCOTT MILLER,
                 Plaintiffs-Appellees,
                 and
THEODORE MAZUR BONK,
                             Plaintiff,
                                               No. 00-1294
                  v.
CAROL E. WILLMAN, individually and
as Special Agent for the Internal
Revenue Service,
               Defendant-Appellant,
                 and
CHERYL L. KAST, individually and as
Group Manager for the Internal
Revenue Service; JUDITH WEBER;
CLYDE SANTANA; BOB DUNFORD;
                                          
6                     MOM’S, INC. v. WILLMAN


CITY OF VIRGINIA BEACH; CITY OF       
NORFOLK; UNKNOWN FEDERAL
AGENTS; UNKNOWN STATE AGENTS;
UNKNOWN CITY OF VIRGINIA BEACH
AGENTS; UNKNOWN CITY OF NORFOLK
AGENTS; UNITED STATES OF AMERICA;
JOHN C. MCDOUGAL; ROBERT E.
BURGESS; ARLENE T. CAMPSEN;
TIMOTHY DARUK; MICHAEL E.
DUNLOW; DONNA L. EASON; GEORGE
OVERSTREET; JOHN BRINK; DAVE          
ALTMAN; DARYL WARE; JAMES
EDWARDS; ROGER WARREN; DAVID
HUFF; CRAIG CARMEN; JOYCE SUTTON;
LEON COLEMAN; DAVID LIBENGOOD;
BOBBY BASS,
                        Defendants,


LESLIE LILLEY,
                            Movant.
                                      
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                          (CA-96-246-2)

                      Argued: April 3, 2001
                   Decided: September 29, 2004

       Before WILKINS, Chief Judge, and WIDENER and
                  LUTTIG, Circuit Judges.



Reversed by unpublished per curiam opinion.
                       MOM’S, INC. v. WILLMAN                         7
                             COUNSEL

ARGUED: Jonathan Samuel Cohen, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; John
Patrick Griffin, Senior Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellants. Rob-
ert John Haddad, SHUTTLEWORTH, RULOFF, GIORDANO &
SWAIN, P.C., Virginia Beach, Virginia, for Appellees. ON BRIEF:
Paula M. Junghans, Acting Assistant Attorney General, A. Wray
Muoio, Tax Division, Helen F. Fahey, United States Attorney,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellant Willman. Mark L. Earley, Attorney General,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellants ABC Agents. James C. Breeden, HUBBARD, BREEDEN
& TERRY, Irvington, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carol Willman, an agent of the Internal Revenue Service (IRS),
and Bob Dunford, an agent of the Virginia Department of Alcoholic
Beverage Control (ABC), appeal a decision of the district court deny-
ing their motions for summary judgment on grounds of qualified
immunity. For the reasons stated below, we reverse.

                                   I.

   A thorough recitation of the facts appears in the opinion of the dis-
trict court. See Mom’s, Inc. v. Weber (Mom’s), 82 F. Supp. 2d 493,
497-526 (E.D. Va. 2000). In presenting these facts, the district court
construed the evidence in the light most favorable to the plaintiffs.
See Figgie Int’l, Inc. v. Destileria Serralles, Inc., 190 F.3d 252, 255
8                      MOM’S, INC. v. WILLMAN
(4th Cir. 1999) (noting that, on summary judgment, court must con-
strue evidence in light most favorable to non-moving party).

   We will describe here only those facts relevant to resolution of the
issues presented on appeal. Further, in this interlocutory appeal from
the denial of summary judgment on grounds of qualified immunity,
we may not examine the record to assess the evidence supporting the
factual recitations in the district court opinion. See Gray-Hopkins v.
Prince George’s County, 309 F.3d 224, 229 (4th Cir. 2002).

                       A. Procedural History

   In 1996, Mom’s, Inc. (Mom’s), John Colaprete, Theodore Bonk,
Richard Scott Miller, Edy Miller, and the Millers’ children (collec-
tively, "Plaintiffs") brought suit against some two dozen IRS and
ABC agents (collectively, "Defendants"). Plaintiffs alleged that
Defendants violated various of their constitutional and common law
rights in obtaining and executing search warrants at Plaintiffs’ homes
and businesses on April 2, 1994. Plaintiffs sought $20 million in com-
pensatory and exemplary damages.

   Before issuing its Mom’s opinion, the district court dismissed sev-
eral claims and all except five Defendants. In Mom’s, the court
granted summary judgment to three additional Defendants. See
Mom’s, 82 F. Supp. 2d at 545. The court also granted summary judg-
ment to Willman and Dunford (collectively, "Appellants") on all of
Plaintiffs’ claims except (a) that Appellants obtained a search warrant
that was not supported by probable cause and (b) that Appellants stole
a watch from Colaprete’s safe; as to these claims, the court concluded
that the record contained material disputes of fact and that Appellants
were not entitled to qualified immunity. See id. at 538, 542, 543-44.

                              B. Facts

   At the time of the events giving rise to this suit, Mom’s was a Vir-
ginia corporation operating a restaurant in Virginia Beach called "The
Jewish Mother." The principal shareholders of Mom’s—Colaprete
and Bonk—also operated a Jewish Mother restaurant in Norfolk. The
Virginia Beach restaurant had a valid license to serve alcoholic bever-
                        MOM’S, INC. v. WILLMAN                         9
ages, but the Norfolk restaurant did not, although Colaprete and Bonk
were unaware of this.

   By late March 1994, ABC and the IRS were engaged in a joint
investigation into whether Mom’s and its principals were violating
state and federal laws relating to the sale of alcohol and associated tax
obligations. A key source of information in this investigation was
Deborah Shofner, the former bookkeeper for The Jewish Mother.
Shofner told investigators that Mom’s annually underreported more
than one million dollars in income; that she had been instructed to
maintain two sets of books, with one containing inaccurate figures to
be reported in tax filings; and that she had seen more than 100 kilo-
grams of cocaine stored at the Virginia Beach restaurant. In support
of the allegation that Mom’s was underreporting its income, Shofner
produced a set of documents, including cash register receipts and
handwritten records; Shofner claimed that the handwritten documents
recorded charges that were not entered into the cash register. An ABC
accountant (Kelley) compared these documents with tax returns filed
by Mom’s and concluded that Mom’s had not reported the income
recorded in the handwritten documents. According to Kelley’s analy-
sis, Mom’s underreported about $77,000 in a single 15-day period.

   Based primarily on this information from Shofner, Willman
obtained warrants to search the two Jewish Mother restaurants, the
homes of Colaprete and the Millers, and a storage shed allegedly
rented by Mom’s. The warrants were executed by armed IRS and
ABC agents, who seized computers, cash registers, numerous records,
and a safe allegedly containing a gold watch belonging to Colaprete.
Ultimately, all items except the watch were returned, and neither the
United States nor the Commonwealth of Virginia ever brought crimi-
nal charges against Plaintiffs.

               C. The Decision of the District Court

   After reviewing the summary judgment record, the district court
determined that a reasonable jury could find that Appellants’ conduct
led to the acquisition and execution of a constitutionally defective
search warrant and that one of the Appellants violated Colaprete’s
rights by stealing his watch. The court accordingly denied summary
judgment.
10                      MOM’S, INC. v. WILLMAN
                                    1.

   With respect to the search warrant, the court held that "the Fourth
Amendment is violated when an officer intentionally or recklessly
makes or causes to be made knowing omissions and misrepresenta-
tions in an affidavit supporting an application for a search warrant and
thereby causes a search warrant to issue without probable cause." Id.
at 528. According to the court, numerous such misrepresentations and
omissions occurred here. For example, Willman exaggerated her qual-
ifications, and she falsely claimed that both she and Kelley analyzed
the documents provided by Shofner, when in fact only Kelley
reviewed the documents. See id. at 521. Also, Dunford allegedly per-
formed a flawed analysis of certain documents filed by Mom’s, and
the warrant application relied in part on this analysis. See id. at 509-
10, 530.

   Of particular significance to the district court was the fact that the
warrant application relied extensively on information from Shofner
(including Kelley’s analysis of records provided by Shofner). The
court acknowledged that Shofner was in a position to know about
financial improprieties if they occurred at The Jewish Mother. See id.
at 531. However, as the court further noted,

     Defendants had many reasons to doubt Shofner’s veracity.
     Shofner’s termination from The Jewish Mother, under ques-
     tionable circumstances, raises the concern that she may have
     had a motive to fabricate allegations against Plaintiffs, either
     to retaliate against her former employer or to protect her
     own interests. Moreover, Defendants knew that Shofner was
     a convicted felon, and that she had been accused of embez-
     zlement by Mom’s owners. . . . Shofner not only failed to
     provide any tangible evidence to support her allegations, but
     actually presented evidence . . . that cast doubt upon her
     assertions. Furthermore, Shofner’s allegations about the
     quantity of drugs at the Virginia Beach Jewish Mother were
     so extraordinary that they could not possibly have been
     believed by reasonable law enforcement officers, and in
     fact, were not believed by almost all who were associated
     with the investigation. . . . Surely, a witness who could make
     up stories about one hundred kilos of cocaine, worth several
                       MOM’S, INC. v. WILLMAN                           11
    million, could easily fabricate a story about a double set of
    financial records. Moreover, since Shofner was a first-time
    informant, Willman had no independent basis for believing
    her. . . . Lastly, it is virtually impossible to skim and launder
    money at the same restaurant at the same time, as Shofner
    claimed was occurring at The Jewish Mother.

Id. Much of this information was omitted from the warrant applica-
tion or mentioned obliquely. See id. at 536-37.

   The court concluded that a jury considering these circumstances
could find that "Willman knew or reasonably should have known that
she was making material misrepresentations and omissions in the affi-
davit" and that, absent these defects, the warrant would not have
issued. Id. at 537-38. As to Dunford, the court determined that a jury
could find that he "intentionally supplied exaggerated and misleading
information to Willman for the purpose of obtaining a search war-
rant." Id. at 542.

                                   2.

   With respect to the watch allegedly stolen from Colaprete’s safe,
the court held that "the deprivation of property without due process
of law during the execution of a search warrant could violate the
Fourth, Fifth, and Fourteenth Amendments." Id. at 543. The court fur-
ther ruled that this right was clearly established at the time of the
searches giving rise to this lawsuit. See id.

  After reviewing the evidence, the court determined that Willman
and Dunford were the only two Defendants who had access to Cola-
prete’s safe after it was opened. See id. at 543-44. Accordingly, the
court concluded that neither Willman nor Dunford was entitled to
summary judgment, as either of them could have taken Colaprete’s
watch. See id.

                                   II.

   The doctrine of qualified immunity shields government officials
from liability for conduct that "does not violate clearly established
12                     MOM’S, INC. v. WILLMAN
statutory or constitutional rights of which a reasonable person would
have known." Wilson v. Layne, 526 U.S. 603, 609 (1999) (internal
quotation marks omitted). "A court evaluating a claim of qualified
immunity must first determine whether the plaintiff has alleged the
deprivation of an actual constitutional right at all, and if so, proceed
to determine whether that right was clearly established at the time of
the alleged violation." Id. (internal quotation marks omitted).

                 A. Plaintiffs’ Illegal Search Claim

   We initially consider Plaintiffs’ Fourth Amendment claim arising
from the allegedly defective search warrant application. We hold that
the district court erred in denying summary judgment to Willman and
Dunford.

   In determining whether a law enforcement officer should be held
liable for knowingly or recklessly making false statements or material
omissions in a warrant application, "we apply the qualified immunity
analysis, which examines the objective reasonableness of [the] offi-
cer’s conduct." Smith v. Reddy, 101 F.3d 351, 355 (4th Cir. 1996).
This standard "accommodates the allegation of falsity because a rea-
sonable officer cannot believe a warrant is supported by probable
cause if the magistrate is misled by statements that the officer knows
or should know are false." Id. It bears emphasis, moreover, that the
pertinent question is not "whether probable cause was, in fact, pres-
ent," but rather "whether the officer could have reasonably thought
there was probable cause to seek the warrant." Id. at 356.

  We conclude that the probable cause determination made by Will-
man was reasonable. To be sure, Kelley’s analysis of the documents
provided by Shofner tended to establish that Mom’s was substantially
underreporting its income. The district court ruled, however, that it
was unreasonable for Willman to rely on Kelley’s analysis. We dis-
agree.

   The district court determined that Shofner was so patently unreli-
able that it was unreasonable for Willman to rely on the documents
Shofner provided (which were the source for Kelley’s analysis). It is
true, as noted above, that Willman and her fellow investigators were
aware of numerous circumstances tending to undermine Shofner’s
                        MOM’S, INC. v. WILLMAN                        13
credibility. On the other hand, Shofner enhanced her credibility by
inculpating herself in some of the unlawful activities she accused
Mom’s and its principals of conducting. In particular, Shofner said
that she maintained two sets of books—one that recorded all of
Mom’s income and one that recorded only a portion of that income,
with the latter to be used for tax purposes. See Mom’s, 82 F. Supp.
2d at 510. The district court determined that such statements by Shof-
ner were not self-incriminating because she never actually prepared
or filed any inaccurate tax returns. See id. at 532. But assisting the
preparation of false records for the purpose of evading taxes is itself
a crime. See 26 U.S.C.A. § 7206(2) (West 2002); see also United
States v. Johnson, 319 U.S. 503, 518 (1943) (discussing aider and
abettor liability in tax evasion cases). Moreover, as the district court
recognized, the fact that an informant’s statements are against her
penal interest significantly strengthens the informant’s credibility. See
United States v. Patterson, 150 F.3d 382, 386 (4th Cir. 1998).

   The district court further opined that, regardless of whether Shofner
herself was credible, the conclusions reached by Kelley (based on
Shofner’s documents) were implausible. See Mom’s, 82 F. Supp. 2d
at 534-35. The court did not cite any evidence to support this, how-
ever, and neither have Plaintiffs done so. In the absence of evidence
that Kelley’s figures were inherently unbelievable, and that a reason-
able investigator should have been aware of this, Plaintiffs cannot use
the allegedly extraordinary nature of these figures to show that it was
unreasonable for Willman to rely on Kelley’s analysis. We therefore
hold that an investigator in Willman’s position could reasonably have
determined that Shofner, the documents she provided, and the analy-
sis of those documents by Kelley were sufficiently credible to estab-
lish probable cause. It follows that the district court erred in denying
Willman’s motion for summary judgment with respect to Plaintiffs’
illegal search claim.

   Furthermore, the reasonableness of Willman’s conduct severs the
causal connection between Dunford’s allegedly improper conduct and
the acquisition of the search warrants at issue here. The district court
opinion leaves no question that Dunford was the driving force behind
much of the investigation of the Jewish Mother restaurants. See, e.g.,
id. at 509 (noting that Dunford began investigating the Virginia Beach
Jewish Mother even before he was advised of the licensing problem
14                      MOM’S, INC. v. WILLMAN
affecting the Norfolk Jewish Mother). Nevertheless, the district court
correctly noted that Dunford cannot be held liable based on any "pos-
sible malice [or] motivation," id. at 541; instead, the court concluded
that summary judgment was inappropriate because "[a] jury could
conclude that Dunford intentionally supplied exaggerated and mis-
leading information to Willman for the purpose of obtaining a search
warrant," id. at 542. However, in light of the other material that was
before Willman when she sought the warrants, it would be mere spec-
ulation to conclude that the defective information provided by Dun-
ford caused Willman to seek the warrants. Because there is no
evidence indicating that Dunford in any way induced Willman to seek
a warrant without probable cause, Dunford was entitled to qualified
immunity on the illegal search claim.

                 B. Colaprete’s Stolen Watch Claim

   We next consider Colaprete’s claim that Appellants violated his
Fourth, Fifth, and Fourteenth Amendment rights when they failed to
return a watch that he kept inside a safe that was seized from his
home. We hold that the theft of Colaprete’s watch violated his Fourth
Amendment rights but that those rights were not clearly established
when the theft allegedly occurred.

   We note at the outset that no Fifth or Fourteenth Amendment due
process claim will lie here because adequate mechanisms exist for
Colaprete to recover the value of his watch. See Hudson v. Palmer,
468 U.S. 517, 533 (1984) ("[A]n unauthorized intentional deprivation
of property by a state employee does not constitute a violation of the
procedural requirements of the Due Process Clause of the Fourteenth
Amendment if a meaningful postdeprivation remedy for the loss is
available."). As for the Fifth Amendment Takings Clause, such claims
ordinarily are not ripe until the government has denied compensation.
See Williamson County Reg’l Planning Comm’n v. Hamilton Bank of
Johnson City, 473 U.S. 172, 194-95 (1985). In any event, Colaprete
does not argue that the alleged theft constituted a taking, let alone that
the applicability of the Takings Clause in this situation is clearly
established.

   The Fourth Amendment, however, does protect against conduct of
this nature. A seizure of property within the meaning of the Fourth
                        MOM’S, INC. v. WILLMAN                         15
Amendment occurs "when there is some meaningful interference with
an individual’s possessory interests in that property." United States v.
Jacobsen, 466 U.S. 109, 113 (1984). The Fourth Amendment regu-
lates all such interference, and not merely the initial acquisition of
possession. See United States v. Place, 462 U.S. 696, 706, 709-10
(1983) (holding that the initial seizure of a suitcase was valid but that
the ninety-minute detention of the suitcase violated the Fourth
Amendment). Because theft by a police officer extends a seizure
beyond its lawful duration, such theft violates the Fourth Amendment.
See Nelson v. Streeter, 16 F.3d 145, 151 (7th Cir. 1994).

   The remaining question is whether Colaprete’s Fourth Amendment
right against having his property converted following a search was
clearly established when the alleged conversion occurred. The Sev-
enth Circuit has held that the existence of this right is "[s]o obvious
. . . that we do not think the absence of case law can establish a
defense of immunity." Id. We respectfully disagree. This court has
never applied the Fourth Amendment in this manner, and Supreme
Court precedent tilts slightly against the existence of any constitu-
tional right against theft during the course of a search. See Hudson,
468 U.S. at 533 (holding that theft by prison guards does not violate
due process when post-deprivation remedy exists).* Moreover, the
Sixth Circuit has held that the Fourth Amendment does not apply in
this context, at least when the search preceding the theft was lawful.
See Wagner v. Higgins, 754 F.2d 186, 190 (6th Cir. 1985).

   "[Q]ualified immunity exists to protect those officers who reason-
ably believe that their actions do not violate federal law." Doe v.
Broderick, 225 F.3d 440, 453 (4th Cir. 2000). If either Appellant stole
Colaprete’s watch, he or she should have recognized that this was a
tort, a crime, and even a sin, but he had no clear notice that this action

  *Contrary to Willman’s arguments, Justice O’Connor’s concurrence in
Hudson does not state that the Fourth Amendment has no application
here. Justice O’Connor wrote that the Fourth Amendment governs the
seizure and continuing detention of property but not the handling of
seized property while it is lawfully in government custody. See Hudson,
468 U.S. at 538-39 (O’Connor, J., concurring). Conversion of seized
property, however, renders the continuing detention unlawful. Moreover,
Colaprete alleges that even the initial seizure here was unlawful.
16                     MOM’S, INC. v. WILLMAN
violated the United States Constitution. Accordingly, the district court
erred in denying summary judgment on grounds of qualified immu-
nity.

                                  III.

   For the reasons stated above, we reverse the denial of summary
judgment.

                                                           REVERSED